—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about January 14, 1999, which, to the extent cross-appealed from, denied plaintiffs motion for partial summary judgment seeking specific performance by certain of the defendants of a contract for the sale of real property and the imposition of a constructive trust, and denied the motion of defendants Kamran Hakim et al. (the Hakim defendants) for partial summary judgment seeking dismissal of plaintiffs claims for specific performance, imposition of a constructive trust, and the return of plaintiffs down payment, unanimously affirmed, without costs.
Properly applying the law, the IAS Court correctly recognized that there are issues of fact precluding a grant of partial summary judgment in favor of either plaintiff or defendants. Among the material factual issues raised by the record are questions as to the cause of the lengthy delay in closing the contemplated real estate transaction, the precise terms of the agreements ultimately reached by the parties, whether the obligations of those agreements were voided by c'onduct, whether there was valid reliance by plaintiff upon representations made by the Hakim defendants, and whether plaintiff was, in the end, willing and able to perform the contract for his purchase of the subject real property he seeks to have specifically enforced. Concur — Williams, J. P., Rubin, Mazzarelli, Andrias and Buckley, JJ.